Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 29, 2019, September 4, 2019, September 12, 2019, March 4, 2020, May 8, 2020, June 29, 2020, January 5, 2021, January 27, 2021, February 24, 2021, March 22, 2021, April 23, 2021, June 15, 2021, September 3, 2021, October 8, 2021, November 10, 2021, January 20, 2022, February 25, 2022, and March 30, 2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-20 are within the four statutory categories.  Claims 1-10 are drawn to a method for the adjudication of billing requests, which is within the four statutory categories (i.e. process).   Claims 11-20 are drawn to a system for the adjudication of billing requests, which is within the four statutory categories (i.e. machine). 

Prong 1 of Step 2A
Claim 1 recites: A computer-implemented method, comprising: 
reformatting, by one or more service provider computers and in response to receiving a prescription benefit check transaction, the prescription benefit check transaction into a billing request transaction, wherein the billing request transaction is populated with a medication identifier identifying a medication to be prescribed and a patient identifier identifying a patient to receive the prescribed medication from the prescription benefit check transaction, wherein reformatting the prescription benefit check transaction into a billing request transaction further comprises: 
determining, by the one or more service provider computers, a pharmacy identifier to insert into the billing request transaction; and 
inserting, by the one or more service provider computers, the pharmacy identifier into the billing request transaction;
following adjudication of the billing request transaction by a claims processor computer, determining, by the one or more service provider computers, an incentive amount to apply to a first patient copay amount of an adjudicated response to the billing request transaction; 
generating, by the one or more service provider computers, a second patient copay amount by reducing the first patient copay amount based upon the determined incentive amount; 
including, by the one or more service provider computers, the second patient copay amount in the adjudicated response to the billing request transaction; and 
transmitting, by the one or more service provider computers, the adjudicated response to the billing request transaction to a prescriber computer.
The limitations of reformatting the prescription benefit check transaction into a billing request transaction, determining an incentive amount to apply to a first patient copay amount of an adjudicated response, generating a second copay amount by reducing the first copay amount by the incentive amount, including the second copay amount in an adjudicated response to the billing request transaction, and transmitting the adjudicated response to a prescriber, given the broadest reasonable interpretation, cover the abstract idea a certain method of organizing human activity because they recite fundamental economic practices (i.e. hedging, insurance, mitigating risk – in this case the aforementioned limitations are properly interpreted as at least managing an insurance policy), commercial or legal interactions (i.e. contracts, legal obligations, advertising, marketing or sales activities or behaviors, and/or business relations – in this case determining a copayment amount is properly interpreted as a business relation), managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case providing a prescriber with the copayment amount is properly interpreted as managing a relationship between the prescriber and the patient and/or the prescriber and an insurer, and/or the prescriber and a payment entity), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 11-20 is identical as the abstract idea for Claims 1-10, because the only difference between Claims 1 and 11 is that Claim 1 recites a method, whereas Claim 11 recites a system.
Dependent Claims 2-10 and 12-20 include other limitations, for example Claims 2-4 and 12-14 recite limitations pertaining to a notification regarding the incentive, Claims 5-7 and 15-17 recite limitations pertaining to determining the incentive based on an identified medication and pharmacy, Claims 8 and 18 further define the type of incentive, Claims 9 and 19 recite types of transactions, and Claims 10 and 20 recite generating a reversal request transaction, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 2-10 and 12-20 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 11.

Prong 2 of Step 2A
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of service provider computers, claim processor computers, and prescriber computers, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0023], [0028], and [0033]-[0035] of the present Specification, see MPEP 2106.05(f); and/or
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language defining the types of transactions (i.e. a prescription benefit check transaction, a billing request transaction), which amounts to limiting the abstract idea to the field of health insurance, see MPEP 2106.05(h).
Additionally, dependent Claims 2-10 and 12-20 include other limitations, but these limitations do not include any additional elements beyond those already recited in independent Claims 1 and 11, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims1-20 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea. 
Dependent Claims 2-10 and 12-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1 and 11, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8-9, 11, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gelber (Pub. No. US 2003/0069760) in view of Astrup (Pub. No. US 2006/0224414), further in view of Wiley (Pub. No. US 2007/0276697).

Regarding Claims 1 and 11, Gelber teaches the following: A computer-implemented method/system, comprising: 
reformatting, by one or more service provider computers and in response to receiving a prescription benefit check transaction, the prescription benefit check transaction into a billing request transaction (The system generates a trial claim to be pre-adjudicated (i.e. a prescription benefit check transaction), e.g. see paragraph [0056], Fig. 2, wherein the trial claim, after being pre-adjudicated, is then converted into ANSI X.12 format and submitted to a policy issuing company (PIC), e.g. see paragraphs [0058]-[0059], Fig. 2 – that is, the reformatted claim in ANSI X.12 format and sent to the PIC is interpreted as a “billing request transaction.”), wherein the billing request transaction is populated with a medication identifier identifying a medication to be prescribed and a patient identifier identifying a patient to receive the prescribed medication from the prescription benefit check transaction (The trial claim (i.e. the prescription benefit check transaction) includes identifying patient data (i.e. a patient identifier), and a treatment code (i.e. a medication identifier), e.g. see paragraphs [0051] and [0056], Claim 18.  Although Gelber does not explicitly disclose that the reformatted claim (i.e. the billing request transaction) also includes the identifiers, it would have been obvious to include this information in the reformatted claim as well in order to enable the company/benefit plan administrator to generate an actual Estimate of Benefits (EOB) statement with the appropriate statement, e.g. see paragraphs [0058]-[0059] and [0101]-[0102].).
But Gelber does not teach the following:
(A)	wherein reformatting the prescription benefit check transaction into a billing request transaction further comprises: 
determining, by the one or more service provider computers, a pharmacy identifier to insert into the billing request transaction; and 
inserting, by the one or more service provider computers, the pharmacy identifier into the billing request transaction;
(B)	following adjudication of the billing request transaction by a claims processor computer, determining, by the one or more service provider computers, an incentive amount to apply to a first patient copay amount of an adjudicated response to the billing request transaction; 
(C)	generating, by the one or more service provider computers, a second patient copay amount by reducing the first patient copay amount based upon the determined incentive amount; 
(D)	including, by the one or more service provider computers, the second patient copay amount in the adjudicated response to the billing request transaction; 
(E)	transmitting, by the one or more service provider computers, the adjudicated response to the billing request transaction to a prescriber computer;
(F)(pertaining to Claim 11)	wherein the system further includes at least one memory operable to store computer-executable instructions; and
(G)(pertaining to Claim 11)	wherein the system further includes at least one processor configured to access the at least one memory and execute the computer-executable instructions to:
(A)	Astrup teaches that it was old and well known in the art of prescriptions, at the effective filing date, for the system to submit billing information (i.e. a billing request transaction) to a switch which submits the billing information to an appropriate third party, wherein the billing information includes the provider identification number of the pharmacy (i.e. a pharmacy identifier), e.g. see paragraphs [0046]-[0047], to enable the system to operate more efficiently and with more cost advantages.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of prescriptions to modify Gelber to incorporate the including the pharmacy identifier in the billing request as taught by Astrup in order to enable the system to operate more efficiently and with more cost advantages, e.g. see Astrup paragraph [0015], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.
(B)-(G)		Wiley teaches that it was old and well known in the art of prescriptions, at the effective filing date, for the system to determine a discount (i.e. incentive) amount to apply towards a patient's copayment (i.e. a first copayment), and generate a discounted copayment amount (i.e. a second copayment), which is then transmitted back to a pharmacy, e.g. see paragraphs [0089]-[0093] – that is, the system replaces the original copayment amount with the discounted copayment amount when it transmits the adjudicated response to the pharmacy.  Additionally the aforementioned functions may be embodied as computer-executable instructions as part of a system including a memory storing the computer-executable instructions and a processor to execute the computer-executable instructions, e.g. see paragraphs [0016]-[0017].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of prescriptions to modify the combination of Gelber and Astrup to incorporate the discounted patient copayment amount as taught by Wiley in order to make the system more cost effective to a wider range of patients, as some patients may be price sensitive (e.g. willing to swap drugs based on copayment amounts), e.g. see Wiley paragraph [0089], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.

Regarding Claims 5 and 15, the combination of Gelber, Astrup, and Wiley teaches the limitations of Claims 1 and 11, and Wiley further teaches the following:  The computer-implemented method/system of Claim 1/11, wherein determining an incentive amount to apply to the first patient copay amount comprises:
retrieving, by the one or more service provider computers, the medication identifier (The system retrieves the drug identified by the claim to determine discount (i.e. incentive) eligibility, e.g. see Wiley paragraph [0082], Fig. 4B.);
comparing, by the one or more service provider computers, the medication identifier to a list of medication identifiers representing medications for which an incentive amount is available to determine if a match exists (The system compares the identified drug to a list of discount eligible drugs, e.g. see Wiley paragraph [0082], Fig. 4B.); and
determining, by the one or more service provider computers, the incentive amount is available for the medication identified by the medication identifier based on a positive determination that the match exists (The system determines that the discount is available if the determination result indicates that the identified drug matches a discount eligible drug, e.g. see Wiley paragraph [0082], Fig. 4B.).
It would have been obvious to one ordinarily skilled in the art of prescriptions to modify the combination of Gelber and Astrup to incorporate the aforementioned steps comprising the determination of the discounted patient copayment amount as taught by Wiley in order to make the system more cost effective to a wider range of patients, as some patients may be price sensitive (e.g. willing to swap drugs based on copayment amounts), e.g. see Wiley paragraph [0089].

Regarding Claims 6 and 16, the combination of Gelber, Astrup, and Wiley teaches the limitations of Claims 5 and 15, and Wiley further teaches the following:  
The computer-implemented method/system of Claim 5/15, wherein the medication identifier is retrieved from one of the adjudicated response, the billing request transaction, or the prescription benefit check transaction (The medication identifier is retrieved for the drug that has been identified during the adjudication evaluation, e.g. see Wiley paragraphs [0052]-[0056], [0082], Figs. 4A-4B.  It would have been obvious to one ordinarily skilled in the art of prescriptions to modify the combination of Gelber and Astrup to incorporate the obtaining the medication identifier during the adjudication evaluation as taught by Wiley in order to make the system more cost effective to a wider range of patients, as some patients may be price sensitive (e.g. willing to swap drugs based on copayment amounts), e.g. see Wiley paragraph [0089].) .
It would have been obvious to one ordinarily skilled in the art of prescriptions to modify the combination of Gelber and Astrup to incorporate obtaining the medication identifier during the adjudication evaluation as taught by Wiley in order to make the system more cost effective to a wider range of patients, as some patients may be price sensitive (e.g. willing to swap drugs based on copayment amounts), e.g. see Wiley paragraph [0089].

Regarding Claims 8 and 18, the combination of Gelber, Astrup, and Wiley teaches the limitations of Claims 1 and 11, and Wiley further teaches the following:
The computer-implemented method/system of Claim 1/11, wherein the incentive amount is one of a coupon, a discount, or a rebate (The system determines a voucher, coupon, or discount to lower the patient’s copayment amount, e.g. see Wiley paragraphs [0083] and [0089].).
It would have been obvious to one ordinarily skilled in the art of prescriptions to modify the combination of Gelber and Astrup to incorporate obtaining the medication identifier during the adjudication evaluation as taught by Wiley in order to make the system more cost effective to a wider range of patients, as some patients may be price sensitive (e.g. willing to swap drugs based on copayment amounts), e.g. see Wiley paragraph [0089].

Regarding Claims 9 and 19, the combination of Pinsonneault, ASHP, Gelber, WPS, and Wiley teaches the limitations of Claims 1 and 11, and further teaches the following:
The computer-implemented method/system of Claim 1/11, wherein the prescription benefit check transaction is one of a pharmacy billing request, a prescriber billing request (The trial claim (i.e. the prescription benefit check transaction) is submitted by a healthcare provider (i.e. a prescriber billing request), e.g. see Gelber paragraphs [0055]-[0056], Fig. 2.), a predetermination of benefits request (The trial claim provides the healthcare provider with a predetermination of the remittance statement or EOB, e.g. see Gelber paragraph [0056].), or an X12 270 eligibility inquiry transaction.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gelber, Astrup, and Wiley in view of Griffiths (Pub. No. US 2012/0166268) and Mankoff (Pub. No. US 2005/0075932).

Regarding Claims 2 and 12, the combination of Gelber, Astrup, and Wiley teaches the limitations of Claims 1 and 11, but does not explicitly teach the following:  The computer-implemented method/system of Claim 1/11, further comprising:
(A)	generating, by the one or more service provider computers, an incentive notification message, wherein the incentive notification message comprises a notification that the incentive amount was applied against the first patient copay amount; 
(B)	transmitting, by the one or more service provider computers, the incentive notification message to the prescriber computer; and
(C)	wherein the incentive notification message identifies a provider of the incentive amount.
(A)-(B)	Griffiths teaches that it was old and well known in the art of electronic transactions, at the effective filing date, for the system to generate and transmit a message to a user, wherein the message notifies the user that an incentive offer or discount has been applied to the transaction, e.g. see paragraph [0054], Fig. 6, to confirm the parameters of the transaction.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of electronic transactions to modify the combination of Gelber, Astrup, and Wiley to incorporate notifying the prescriber of the discount as taught by Griffiths in order to increase the traceability and accountability of the system, by providing users with a clear record of the parameters of the transaction, including what discounts have been applied, e.g. see Griffiths paragraph [0054], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.
(C)	Mankoff teaches that it was old and well known in the art of electronic transactions, at the effective filing date, for the system to generate a digital message (e.g. an email) indicating the source of the coupon (i.e. the provider of the incentive amount), e.g. see paragraph [0041].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of electronic transactions to modify the combination of Gelber, Astrup, Wiley, and Griffiths to incorporate identifying the source of the coupon as taught by Mankoff in order to make the system more transparent, by informing the user as to who is providing the discount, and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.

Regarding Claims 3 and 13, the combination of Gelber, Astrup, Wiley, Griffiths, and Mankoff teaches the limitations of Claims 2 and 12, and Griffiths further teaches the following:
The computer-implemented method/system of Claim 2/12, wherein the incentive notification message is inserted, by the one or more service provider computers, into a field of the adjudicated response to the billing request transaction prior to transmitting the adjudicated response to the billing request transaction to the prescriber computer (The message indicating that a coupon has been applied (i.e. the incentive notification message) may be part of a transaction confirmation message (i.e. an adjudicated response), e.g. see Griffiths paragraph [0054], Fig. 6.  It would have been obvious to one ordinarily skilled in the art of electronic transactions to modify the combination of Gelber, Astrup, and Wiley to incorporate the notification of the prescriber of the discount as part of the confirmation message as taught by Griffiths in order to increase the traceability and accountability of the system, by providing users with a clear record of the parameters of the transaction, including what discounts have been applied, e.g. see Griffiths paragraph [0054].).
Examiner further notes that the limitations of Claims 3 and 13 are nonetheless obvious over the limitations of Claims 2 and 12, because Claims 3 and 13 represent making the notification message integral to the adjudicated response, and hence represents the design choice of making a feature integral, e.g. see MPEP 2144.04(V)(B).  

Regarding Claims 4 and 14, the combination of Gelber, Astrup, Wiley, Griffiths, and Mankoff teaches the limitations of Claims 2 and 12, and Griffiths further teaches the following:
The computer-implemented method/system of Claim 2/12, wherein the incentive notification message is transmitted to the prescriber computer separately from the adjudicated response to the billing request transaction (The system may provide a message regarding a coupon (i.e. the incentive notification message) on a shipping summary, which is presented prior to (i.e. separately from) the transaction confirmation (i.e. the adjudicated response), e.g. see Griffiths paragraph [0052], Fig. 5.  The message indicating that a coupon has been applied (i.e. the incentive notification message) may be part of a transaction confirmation message (i.e. an adjudicated response), e.g. see Griffiths paragraph [0054], Fig. 6.  It would have been obvious to one ordinarily skilled in the art of electronic transactions to modify the combination of Gelber, Astrup, and Wiley to incorporate the notification of the prescriber of the discount as part of the shipping summary as taught by Griffiths in order to increase the traceability and accountability of the system, by providing users with a clear record of the parameters of the transaction, including what discounts have been applied, e.g. see Griffiths paragraph [0054].).
Examiner further notes that the limitations of Claims 4 and 14 are nonetheless obvious over the limitations of Claims 2 and 12, because Claims 4 and 14 represent making the notification message separable from the adjudicated response, and hence represents the design choice of making a feature separable, e.g. see MPEP 2144.04(V)(C).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gelber, Astrup, and Wiley in view of WPS (Wisconsin Physicians Service Health Insurance, “How to Read Your Explanation of Benefits Chart,” June 16, 2012).
Regarding Claims 7 and 17, the combination of Gelber, Astrup, and Wiley teaches the limitations of Claims 5 and 15, and further teaches the following:  The computer-implemented method/system of Claim 5/15, wherein the method/system further comprises the steps of:
retrieving, by the one or more service provider computers, the pharmacy identifier from the adjudicated response to the billing request transaction (The system receives a claim from a pharmacy, wherein the system subsequently checks to see if the pharmacy is a participating provider by checking the pharmacies national provider identifier, e.g. see Wiley paragraphs [0051]-[0056] and [0081], Figs. 4A-4B.);
comparing, by the one or more service provider computers, the pharmacy identifier to a list of pharmacy identifiers representing pharmacies receiving an incentive amount determination service to determine if a match to the pharmacy identifier exists (The system compares the pharmacy national provider identifier for the pharmacy that submitted the claim to a list of participating providers, e.g. see Wiley paragraph [0081], Fig. 4B.); and
determining, by the one or more service provider computers, the pharmacy identified by the pharmacy identifier receives the incentive amount determination service based on a positive determination that the match to the pharmacy identifier exists (The system may apply a discount to the patient’s copay (i.e. an incentive amount) if the national provider identifier matches a participating provider, e.g. see Wiley paragraphs [0081]-[0084], Fig. 4B.). 
It would have been obvious to one ordinarily skilled in the art of prescriptions to modify the combination of Gelber and Astrup to incorporate the aforementioned steps utilizing the pharmacy identifier to determine an incentive amount as taught by Wiley in order to make the system more cost effective to a wider range of patients, as some patients may be price sensitive (e.g. willing to swap drugs based on copayment amounts), e.g. see Wiley paragraph [0089].
But the combination of Gelber, Astrup, and Wiley does not teach the following:
(A)	wherein the adjudicated response to the billing request transaction further comprises a pharmacy identifier identifying a pharmacy.
(A)	WPS teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include an Explanation of Benefits (EOB) (i.e. an adjudicated response to a billing request) that comprises a drug provider (i.e. a pharmacy) identification code, e.g. see WPS element 9.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of electronic transactions to modify the combination of Gelber, Astrup, and Wiley to incorporate identifying the pharmacy in the adjudicated response as taught by WPS in order to make the system more informative, by providing a user with an identification of who provided the treatment to the patient, and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gelber, Astrup, and Wiley in view of Pinsonneault (Patent No. 8,036,913).
Regarding Claims 10 and 20, the combination of Gelber, Astrup, and Wiley teaches the limitations of Claims 1 and 11, but does not teach the following:  The computer-implemented method/system of Claim 1/11, further comprising:
(A)	determining, by the one or more service provider computers from the adjudicated response to the billing request transaction, that the billing request transaction was adjudicated as paid by the claims processor computer;
(B)	generating, by the one or more service provider computers, a reversal request transaction based at least in part upon the billing request transaction; and
(C)	transmitting, by the one or more service provider computers, the reversal request transaction to the claims processor computer.
(A)-(C)	Pinsonneault teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to determine that a claim (i.e. a transaction) has been adjudicated and approved (i.e. paid), e.g. see col. 7, lines 60-65.  The system may further generate a reversal request after the claim has been adjudicated (i.e. based on the transaction), e.g. see col. 7, line 48 through col. 8, line 56, Claim 1.  Additionally, the reversal request is transmitted to the claims processor, e.g. see col. 8, lines 33-35.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of electronic transactions to modify the combination of Gelber, Astrup, and Wiley to incorporate identifying the pharmacy in the adjudicated response as taught by WPS in order to make the system more informative, by providing a user with an identification of who provided the treatment to the patient, and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation, or risk of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686